AO 2458 (Rev . 02/08/201 9) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of I



                                      UNITED STATES DISTRICT COURT                                                        Dec 30 2019
                                                SOUTHERN DISTRICT OF CALIFORNIA

                                                                                                    s/ stevem
                      United States of America                                 JUDGMENT IN A CRIMINAL      CASE
                                       V.                                         (For Offenses Committed On or After ovember I, I 98 7)



                       Jorge Franco-Castaneda                                     Case Number: 19CR4124-BTM

                                                                               Marcus S. Bourassa
                                                                               Defendant 's Attorney


REGISTRATION NO. 87598298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of the Superseding Information
 D was found guilty to count(s)
      after a plea of not guilty. .
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                       Nature of Offense                                                             Count Number{s)
8:1325(a)(l )                         ILLEGAL ENTRY (Misdemeanor)                                                   1

 D The defendant has been found not guilty on count(s)
                                                                           - - - - - - - - - - - - - -~ - - - - -
 IZI Count(s) 1 of the Information

                                               IMPRISONMENT                                       -u  · _ .::
                                                                                                                                           -
          The defendant is hereby committed to the custody of the United States Bureau of Prisons - be -: [d
imprisoned for a te]             f:                                                                                          ;      ~
                                      TIME SERVED                           • ________ days                                         J>

 IZI Assessment: $1 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, December 19, 2019
                                                                             Date of Imposition of Sentence


Received
              DUS
                   ~.2                                                        ~                        -        -
                                                                             H0NRABLEBARRY M . KURREN
                                                                             UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                        19CR4124-BTM
